Gilbert, J.
An order passed by the judge, as follows: “So far as the true ownership of this house and lot is concerned, the doctrine of lis pendens is sufficient notice of the rights of the plaintiff. The restraining order heretofore granted in this ease is vacated,” is not a judgment refusing to grant an interlocutory injunction, and affords no basis for a writ of error. Forrester v. Denny, 169 Ga. 435, (150 S. E. 555), and cit.; Threlkeld v. Proctor, 171 Ga. 370 (155 S. E. 522). The recital that “the doctrine of lis pendens is sufficient notice of the rights of the plaintiff” is a mere reason for vacating the restraining order.

Writ of error dismissed.


All the Justices concur.